Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 2 November 2022. The substitute specification has been entered and it overcome the objections to the disclosure with respect to the teachings in paragraphs [13], [15] and [60]. The amendments to the claims have overcome the objections to the claims with respect to the line spacing of the claims and the objection to claim 7, the rejections over called claims 1-5, the 35 USC 112 rejections over claims 8, 12 and 20 and the art rejections of claims 6, 9-15, 17 and 20 over the Bakueva et al article, US 2009/0110642 and US 2010/0159249. Applicant’s arguments with respect to and the provided partial translations for  CN 109468134, CN 107629783 and CN 105985774 have been fully considered and are persuasive.  The rejections based on these references have been withdrawn. Applicant's arguments respect to the remaining art rejections have been fully considered but they are not persuasive.
Information Disclosure Statement
The information disclosure statement filed 2 November 2022 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e), and fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.
It is noted that the Examiner listed CN 109468134, CN 107629783 and CN 105985774 on form PTO-892, mailed with the office action2 August 2022, and thus considered them.
Specification
The disclosure is objected to because of the following informalities:
Paragraphs [12], [51] and [59] teach the modifier can be the electrochemical inert ligand or a compound including both the cation and the anion of the electrochemical inert ligand. It is unclear how this compound differs from the ligand itself. It is unclear what are examples of these compounds. It is noted that the examples in paragraph [59] are examples of the taught electrochemical inert inorganic salt ligands. Appropriate correction is required.
Applicants did not address this objection in either the substitute specification or in their response. Accordingly, the objection is maintained. 
Claim Objections
Claim 6 is objected to because of the following informalities:  The amended phrase in line 14 of “th eat” should be “the at”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 9-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/114308.
This reference teaches a process for producing quantum dots having two types of ligands disposed on the surface thereof by an ligand exchange process, where the original, or preliminary, ligands are entirely replaced by the two types of ligands (pg 9). The first ligand can be an organic metal salt and the second ligand is an organic Lewis base. Page 9 and the examples teach preparing a first mixture of a solvent, quantum dots having original ligands disposed on the surface of the quantum dots, the organic metal salt ligand and the organic Lewis base ligand, heating the mixture so as to entirely replace the original ligand with the organic metal salt and the organic Lewis base and then washing the resulting quantum dots, which reads upon the claimed purifying step. This is the process of claim 6. The taught organic metal salt and organic Lewis base ligand read upon the claimed “at least one modifier”. The organic metal salt can be a metal carboxylate (pg. 7) and the metal can be magnesium or zirconium (pg 6). The organic Lewis base can be a primary C4-20 fatty amine (pg. 9), such as hexadecylamine (pg. 8), or a thiolate of the formula RSH, where R is a C2-100 alkyl group. These ligands read upon and suggest the modifiers of claims 9, 11, 17 and 20. The reference suggests the claimed process.
 With respect to claims 10 and 13-15, these claims simply further define the inorganic metal salts and inorganic acids of claim 9. They do not require that the modifier of the process of claim 6 to be an inorganic metal salt or an inorganic acid and thus these claimed include all of the limitations of claim 9. This means these claims implicitly include the teaching that the modifier can be at least one fatty amine or thiolate and metal carboxylate. Therefore the articles teaches the embodiment of these claims where the modifier is at least one fatty amine or thiolate and metal carboxylate.
Claims 6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 9,324,562.
This reference teaches a process for producing quantum dots having metal halide ligands disposed on the surface of the dots by an ligand exchange process, where the native, or preliminary, ligands are entirely replaced by the metal halide ligand. The teachings in column 4, lines 4-45 imply that all of the native ligand is replaced by the metal halide ligand. The taught process is to preparing a first mixture of a solvent, quantum dots having native ligands disposed on the surface of the quantum dots, and either a metal halide or a mixture of metal ions or cations and halide ions and anions; and heating the mixture so as to entirely replace the native ligands with metal halide ions. Colum 5,line 65 through column 6, line 2 teaches washing and centrifuging the produced quantum dots, which reads upon the claimed purifying step. This is the process of claim 6. The metal halide or a mixture of metal cations and halide anions read upon the claimed first modifier. The metal of the metal halide ligand can be Li, Na, Ca, Ba, Mg, Zr or Al and thus suggests the modifier of claims 9, 10, 12, 13 and 15. The reference suggests the claimed process.
 With respect to claims 11 and 14, these claims simply further define the metal carboxylates and inorganic acids of claim 9. They do not require that the modifier of the process of claim 6 to be an metal carboxylate or an inorganic acid and thus these claimed include all of the limitations of claim 9. This means these claims implicitly include the teaching that the modifier can be at least one metal halide. Therefore the articles teaches the embodiment of these claims where the modifier is at least one metal halide.
Claims 6 and  9-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2010/0159249.
This reference teaches, in paragraphs [0009] and [0043]-[0047] and example 4, a process for modifying the taught quantum dots by providing the quantum dots have surfactant ligand on the surface of the nanocrystals and replacing all of the taught surfactant ligand with an organic ligand, such as a thiolate, a primary fatty amine having 4-6, 8, 10, 16 or 18 carbon atoms, alkylphosphines and combinations thereof. Thus the reference suggests the ligands of claims 9 and 17-20 and teaches a process similar to that of claim 6. 
The process of example 4 is to provide a first mixture comprising InP/Zn-palmitate nanocrystals, octadecene (the solvent) and trimethylsilyl-3-phosphine (a precursor for P, the anion of the quantum dot); heating the mixture, adding 1-dodecanethiol (a thiolate) to the heated mixture so that all of the palmitate is replaced by dodecanethiol so as to form dodecanethiolate and then washing the resulting produce, which reads upon the claimed purification step.. While the taught order of heating and then adding the organic ligand sources, which is the claimed modifier, is different from that of claim 6 which teaches heating a mixed solution which already contains the modifier; it would have been obvious to one of ordinary skill in the art to change the taught processing order to the claimed order where the produced modified quantum dot produced by the modifier process would be expected to be the same as that produced by the Examiner, absent any showing to the contrary. This is because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)C, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). The suggested process reads upon that of claim 6.
With respect to claims 10-15, these claims simply further define the metal carboxylates, inorganic metal salts and inorganic acids of claim 9. They do not require that the modifier of the process of claim 6 to be a metal carboxylate, an inorganic metal salt or an inorganic acid and thus these claimed include all of the limitations of claim 9. This means these claims implicitly include the teaching that the modifier can be at least one thiolate, at least one fatty amine, at least one alkylphosphine and combinations thereof. Therefore the articles teaches the embodiment of these claims where the modifier is at least one thiolate, at least one fatty amine, at least one alkylphosphine and combinations thereof.
Response to Arguments
Applicants did not address the art rejection over WO 2013/114308 and therefore it is maintained.
Applicants’ arguments to the rejections over U.S. 9,324,562 and US 2010/0159249 have been considered but are not convincing. Applicant's arguments with respect to U.S. 9,324,562 and US 2010/0159249 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The rejections over these references clearly set forth how the taught processes suggests the claimed process. Applicants did not address any of the points made in the rejections. Therefore the rejections are maintained.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The process of claim 8 is not taught or suggested by the cited art of record. There is no teachings or suggestion in the cited art of record to form a quantum dot having two different electrochemically inert ligands attached thereto by the claimed two-step ligand exchange process. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/10/22